NOTICE
This Order was filed under                                                         FILED
Supreme Court Rule 23 and is         2022 IL App (4th) 210272-U               September 22, 2022
not precedent except in the                                                       Carla Bender
limited circumstances allowed               NO. 4-21-0272                     4th District Appellate
under Rule 23(e)(1).                                                                Court, IL
                                   IN THE APPELLATE COURT

                                            OF ILLINOIS

                                         FOURTH DISTRICT

 THE PEOPLE OF THE STATE OF ILLINOIS,                          )      Appeal from the
            Plaintiff-Appellee,                                )      Circuit Court of
            v.                                                 )      Adams County
 NATHAN J. NELSON,                                             )      No. 20CF302
            Defendant-Appellant.                               )
                                                               )      Honorable
                                                               )      Amy C. Lannerd,
                                                               )      Judge Presiding.


                  JUSTICE TURNER delivered the judgment of the court.
                  Justices Harris and Zenoff concurred in the judgment.

                                               ORDER

 ¶1      Held: The circuit court did not abuse its discretion in admitting other-conduct evidence
               and by excluding defendant’s Life360 map, and the State’s evidence was
               sufficient to prove beyond a reasonable doubt defendant was the person who
               committed the alleged offenses.

 ¶2               In May 2020, the State charged defendant, Nathan J. Nelson, by information with

 three counts of sexual exploitation of a child (720 ILCS 5/11-9.1(a)(1) (West 2020)). In June

 2020, a grand jury indicted defendant on the same three charges. After a March 2021 trial, a jury

 found defendant guilty of all three charges. Defendant filed a posttrial motion and an addendum

 to the motion. At a joint May 2021 hearing, the Adams County circuit court denied defendant’s

 posttrial motion and sentenced him to 30 months’ probation.

 ¶3               Defendant appeals, contending (1) the trial court erred by admitting irrelevant and

 prejudicial other-conduct evidence, (2) the court erred by prohibiting defendant from introducing
his Life360 map for the date of the incident, and (3) the State’s evidence was insufficient to

prove him guilty beyond a reasonable doubt of sexual exploitation of a child. We affirm.

¶4                                     I. BACKGROUND

¶5             The charges alleged that, on May 19, 2020, defendant intentionally engaged in a

sexual act, masturbation, while in the presence of E.M.E., R.P.E., and A.E.T., each being a child

under the age of 13 at the time of the act, with knowledge a child would view his act.

¶6             In September 2020, the State filed three motions in limine. The first motion

in limine was a standard motion that sought to prohibit defendant from presenting evidence

regarding plea negotiations and other matters. The second motion in limine sought to allow

evidence at trial under section 115-10 of the Code of Criminal Procedure of 1963 (725 ILCS

5/115-10 (West 2020)) of out-of-court statements by the three victims to their parents; Officer

J.D. Summers; and Susan Tode, a forensic interviewer at the Child Advocacy Center. The third

motion in limine sought to allow evidence of E.M.E.’s and R.P.E.’s statements right after the

incident under the excited-utterance exception to the hearsay rule. After an evidentiary hearing,

the circuit court granted the first motion by agreement, granted the second motion with a few

limitations, and granted the third motion.

¶7             The State later filed a fourth motion in limine, seeking to prohibit defendant from

presenting two purported global positioning system (GPS) maps from his Life360 application on

his cellular telephone (cellphone) from Tuesday May 19. The State objected to the admission of

the maps based on late discovery and lack of authentication. On October 21, 2020, trial judge

Frank McCartney held a hearing on the new motion in limine. Only the maps themselves were

presented to the court. Judge McCartney noted it was not clear at that point how the foundation

could be laid to get the maps admitted. If the case went to trial that day, Judge McCartney would




                                               -2-
preclude the evidence but noted he would be agreeable to a continuance. Defendant moved to

continue his trial, and Judge McCartney granted the continuance.

¶8             The State amended its fourth motion in limine and attached a supporting

memorandum, asserting defendant cannot authenticate the maps through the proffered testimony

of Tony Cornett, defendant’s girlfriend’s father. On December 21, 2021, trial judge Robert

Adrian held a hearing on the amended fourth motion in limine. After hearing the parties’

arguments, the trial judge found defendant would have to testify to lay the foundation for the

admission of the maps.

¶9             In March 2021, trial judge Amy Lannerd held a jury trial on the three charges

against defendant. The State presented the testimony of (1) David E., father of E.M.E. and

R.P.E; (2) E.M.E; (3) R.P.E; (4) Sara T., mother of A.E.T.; (5) A.E.T.; (6) Megan Sohn,

babysitter for Laina B.; (7) Audrey A., cousin of Laina B.; (8) Lauryn Anders, human resource

director for defendant’s employer; (9) Betsy Terwelp, manager of perishables at Hy-Vee on

Broadway Street; (10) Keith Beckett, asset protection manager for Nieman Foods (County

Market); (11) Bob Beswick, Bank of Springfield employee; (12) Stephanie B., mother of Laina

B.; (13) Laina B.; (14) Nick Eddy, Quincy police investigator; (15) Tode; and (16) Officer

Summers. It also presented numerous exhibits, including (1) an aerial map of the area;

(2) David’s letter to neighbors about the incident; (3) a photograph of a computer screen showing

defendant’s picture; (4) a photograph of defendant’s mother’s car taken by Laina; (5) defendant’s

work time card for May 19, 2020; and (6) a video of the police interview of defendant.

Defendant presented the testimony of the following people: (1) Tony; (2) Emily Cornett,

defendant’s girlfriend and Tony’s daughter; and (3) Shaun Nelson, defendant’s mother.

Defendant also presented Tony’s Sprint telephone bill for the period of April 23, 2020, to May




                                               -3-
22, 2020. In rebuttal, the State recalled Officer Summers, and defendant recalled Emily in

surrebuttal. The evidence relevant to the issues on appeal follows.

¶ 10           E.M.E. testified that, in May 2020, she was nine years old and in fourth grade.

Occasionally, she would walk her dog around the block with her younger sister, R.P.E., and her

friend, A.E.T., who also had a dog. In May 2020, the three of them went on a walk around their

block. While walking, a guy in a white car pulled up to them and asked if they had seen his dog.

The man showed A.E.T. a photograph of his dog on a cellphone, and A.E.T. said the dog looked

like a beagle. The girls continued their walk, and the car came around again. The man asked the

three girls if they wanted to see another picture of his dog. All three girls walked up to the

passenger’s side of the car, and the window was down. The man showed them another picture of

his dog, and E.M.E. observed him playing with his penis. E.M.E. thought the man was wearing

jeans and a red sweatshirt with a hood. His jeans were at his feet. E.M.E. said the man was a

teenager and he was the only person in the white car. She described his hair as yellowish and

noted it went straight up and was curly. E.M.E. had seen the man before in the neighborhood

walking a dog with a girl. They finished walking around the block and dropped A.E.T. off at her

house. When E.M.E. and R.P.E. got home, they told their dad what happened. Their father

drove E.M.E. around looking for the white car, but she did not see it. Officer Summers came

over to her home and asked her questions about the incident. Additionally, E.M.E. pointed out

on a large aerial map the route of the walk she took with R.P.E. and A.E.T.

¶ 11           R.P.E. testified she was seven years old in May 2020. R.P.E. also observed the

man’s “private parts” and him “wiggling them around.” She described the man as having

blondish hair and wearing a red hoodie sweatshirt.

¶ 12           David, the father of E.M.E. and R.P.E., testified he could not remember exactly




                                                -4-
what time the girls returned home from their walk but thought it was “somewhere around 11:00.”

The girls had reported they saw a man’s penis and the man was touching his penis. The girls

described the man as a teenage boy with white skin, blond hair, and freckles. They noted the

man’s “hair looked a little bit longer” and was curly at the ends but kind of thin on top of his

head. The girls stated the car he was driving was white and looked like their neighbor’s white

sedan-style car. The car had a yellow sticker on the back of it. David stated he went out looking

for the car and called the police while driving. He could not locate the car. Officer Summers

arrived about 30 minutes after David called the police. David talked with Officer Summers, and

Officer Summers talked with both girls. After Officer Summers left, David made a flyer alerting

neighbors about the incident and seeking any possible surveillance video. In the flyer, David

described the driver as a teenager with curly shorter hair wearing a red sweatshirt. He also

requested his neighbors to review footage on any security camera they had from 10:30 to 11:30

a.m. David further testified his girls were never shown a photographic lineup and asked to

identify the driver of the white car.

¶ 13           A.E.T. testified she was in third grade in May 2020. She described the driver of

the white car as having blond hair that was bald in the middle and then hair on the sides. At

some point, her mother had called her over and said, “look at this.” Her mother showed her a

picture on the computer and asked, “Is this the person?” A.E.T responded in the affirmative.

When shown State’s exhibit No. 4B, A.E.T. identified that as the picture she saw on the

computer screen. State’s exhibit 4B was a picture of a computer screen and on the computer

screen was a photograph of defendant with the words “Quincy Arrest” over his photograph with

his name below the photograph. At the very top in smaller letters in the uniform resource locator

bar, it stated “ts/quincy-police-arrest-man-following-reports-he-was-exposing-h.” A.E.T. did not




                                                -5-
remember if there were any words on the computer screen when she observed the photograph.

A.E.T. testified the photograph was of the person who was driving the white car.

¶ 14           During her testimony, Sara, A.E.T.’s mother, identified her home on the aerial

map and explained a walking path exists from Evangeline Street north that connects to a

different neighborhood. She testified that, after talking to E.M.E. and R.P.E.’s mother, she asked

A.E.T. if she had seen the man before. A.E.T. told her she had seen the man in the neighborhood

walking two dogs and usually a girl around his age was walking with him. A.E.T. did not know

the man’s name. She described the man as having longer blondish hair and always wearing a

hat. Sara further testified that, after defendant’s arrest, she observed on KHQA’s Facebook page

a photograph of defendant. When Sara first observed the Facebook post, she was alone in the

room. As she was looking at the post, A.E.T. came into the room, pointed at the computer

screen, and said, “That’s him.” Sara did not recall how much of the wording was on the

computer screen when A.E.T. observed it. Sara further testified she did not make corrections to

David’s notice to their neighbors.

¶ 15           Tode testified she conducted forensic interviews of each girl on May 27, 2020.

The videos of each interview were played for the jury. During the interview of A.E.T., A.E.T.

stated she had not seen the car that the man was driving before but had previously seen the man

and the dog in the man’s photograph. A.E.T. described the man as having blond hair that was

curly on the ends. On more than one occasion she referred to the man as looking weird. A.E.T.

further described the man as being kind of bald on the top of his head. She explained it was

short on top and curly on the sides. A.E.T. described his girlfriend as having brown curly hair.

A.E.T. had not seen the man since the incident.

¶ 16           During the interview of E.M.E., E.M.E. stated the driver had curly hair that was




                                               -6-
not that long and freckles or brown spots. When asked how long his hair was, E.M.E. said it was

curly and went up and not down. E.M.E. further noted he was wearing a red sweatshirt with a

hood, and when he drove away the first time, he had the hood up over his head. She too stated

she had seen him before with a girl walking a dog.

¶ 17           In her interview, R.P.E. stated she had never seen the man before. She described

the man as having freckles, reddish-colored hair, and wearing a red sweatshirt with the hood up.

¶ 18           Officer Summers testified he arrived at E.M.E. and R.P.E.’s house at 11:55 a.m.

on May 19, 2020. He talked to the girls together. They told him a white Chevrolet Malibu

pulled up next to them and asked if they wanted to see a picture of a dog. The driver was a white

male with blond curly or wavy hair. They believed the dog in the photograph he showed them

was a beagle. The car drove off but came back again. The driver asked the girls if they wanted

to see another picture of the dog. When they went over to the car, the driver was exposing

himself. Officer Summers also spoke with A.E.T., who was eight years old at the time. She

gave the same description of the driver and dog in the photograph. She believed the driver was

college-age but still a teenager.

¶ 19           After Officer Summers returned home from work on May 19, his wife received a

text from Stephanie B. with a photograph of a white Chevrolet Impala. Stephanie was concerned

because the vehicle had driven by Laina, her 11-year-old daughter, on numerous occasions.

Laina had taken a picture of the car. Stephanie wanted Officer Summers to check into the

vehicle and make sure nothing was going on. On May 20, 2020, Officer Summers asked

Stephanie to send him the photograph of the car and a screenshot from Laina’s cellphone

showing the date and time the picture was taken. Stephanie did so, and the picture was taken

May 19, 2020, at 11:28 a.m. Officer Summers also received screenshots of Life360 maps from




                                              -7-
the day before from Laina’s cellphone. Laina’s photograph of the white car contained the car’s

license plate, and Officer Summers learned the car was registered to Shaun Nelson and was a

2008 Chevrolet Impala. Officer Summers testified a Chevrolet Impala was similar in body style

to a Chevrolet Malibu. The Impala was a full-size sedan, and a Malibu was a smaller version.

¶ 20           Officer Summers further testified that, through social media, he learned Shaun

had an 18-year-old son and possible dogs were associated with the son. With Laina’s Life360

map and the photograph, he determined Laina took the photograph around 1400 South 46th

Street. He observed the Chevrolet Impala parked at Shaun’s address. Officer Summers noted

the car was a four-door vehicle with tinted windows. Officer Summers made contact with

defendant, who was 18 years old, at his home, and defendant’s father drove defendant to the

police station. There, Officer Summers and another officer interviewed defendant. At the end of

the video, Officer Summers took two photographs of defendant. A video of the interview was

played for the jury.

¶ 21           In the video, defendant is wearing a grey hoodie sweatshirt and baseball cap

backwards. During the May 20, 2020, interview, defendant testified he worked for Rinella as a

merchandiser. The day before he worked 6 a.m. to 12 p.m. As a merchandiser, he went to

multiple stores and stocked store shelves. On May 19, defendant was at Wal-Mart from 6 to 9

a.m., County Market from 9 to 10:45 a.m., and Hy-Vee on Broadway Street from 10:45 a.m. to

12 p.m. After work, defendant went to his girlfriend’s house, picked her up, and then went to his

home. He denied driving through neighborhoods and stated he took Broadway Street. He had

driven his mother’s white Chevrolet Impala, and he was the only one that had driven the white

Impala on May 19. Defendant admitted his vehicle was in the photograph taken around 11:30

a.m. on May 19. Moreover, defendant noted he had the Life360 application on his cellphone,




                                              -8-
which could show his whereabouts the day before. However, defendant refused to give his

cellphone to Officer Summers and noted he did not have it with him. Defendant also stated he

had two dogs at his house, and his girlfriend had three dogs at her house, including a beagle.

Defendant explained the route where he and his girlfriend walked the dogs in the area.

¶ 22           Additionally, Officer Summers testified that, after the interview of defendant, he

investigated defendant’s statements. He went to County Market and obtained surveillance video.

The surveillance video was played for the jury and showed defendant left County Market at

10:41 a.m. on May 19. In the video, defendant was wearing a black hoodie sweatshirt and a

black baseball cap backwards. Officer Summers also obtained surveillance video from the Bank

of Springfield branch located next to County Market. That video, which was also played for the

jury, showed defendant turned southbound onto 48th Street, which was away from Hy-Vee on

Broadway Street. Officer Summers also contacted defendant’s employer. Defendant’s timecard

for May 19 showed defendant started work at 6 a.m. and left work at 10:40 a.m. from County

Market. Officer Summers further testified defendant’s home was around 1.3 miles from the

incident, and defendant’s girlfriend’s home was 1.1 miles from the incident if using the walkway

between Evangeline and the other subdivision. Additionally, Officer Summers testified he never

obtained defendant’s cellphone and defendant never sent him his Life360 information.

¶ 23           Terwelp, the manager of perishables at Hy-Vee on Broadway, testified she was

familiar with defendant and reviewed the surveillance videos for May 19. She determined

defendant did not enter Hy-Vee on Broadway Street on May 19.

¶ 24           Laina testified she turned 11 on May 16, 2020, and her cousin Audrey came to her

home that day. One thing they did together was make videos in the front yard. While they were

making videos, Laina observed a small white car driving back and forth in front of her home. It




                                               -9-
happened enough times that she became a little concerned. Laina testified it was hard to see the

driver because the windows were tinted. It looked like the driver was wearing a hoodie and had

blondish-brown hair. Audrey mentioned the car to Laina, which made Laina more aware of the

car, and they decided to go inside.

¶ 25           Laina also testified about May 19, 2020. On that day, her mother, Stephanie, was

at work and Sohn was her babysitter. Sohn, Laina, and Laina’s brother went for a walk. As they

walked, Laina noticed a car driving past several times. She first noticed the car early in the walk.

Her Life360 application indicated they left the home at 10:54 a.m. Laina testified the car

appeared to be the same car she saw on May 16. Laina explained the route they walked and

noted they turned around on Breckenridge Drive to head home. The car had driven past them

around five to six times. As the car passed again, Laina used her cellphone to take a photograph

of the back of the car with its license plate visible. She sent the picture to Sohn’s cellphone.

Laina also testified she had the Life360 application on her cellphone. The application provided

multiple small maps depicting their walk on May 19. Laina testified each map accurately

depicted her walk. The application indicated Laina left home at 10:54 a.m. and arrived home at

11:48 a.m. When Stephanie arrived home from work, Laina showed her the photograph and sent

the photograph to Stephanie’s cellphone. On May 20, 2020, Stephanie asked Laina to screenshot

the photograph with the time she took the photograph visible. Laina did so.

¶ 26           Sohn testified she had just graduated from high school in May 2020. Sohn

explained the route they took for the walk on May 19. She noted a small white car kept driving

by them. Sohn testified it was difficult to see into the vehicle because its windows were tinted.

She could see the only person in the car was the driver, and the driver was a male with his hood

up. Sohn looked at the photograph Laina had taken of the car and recognized the first three




                                               - 10 -
letters/numbers of the license plate. The week before, Sohn had noticed a car frequently driving

by her and the kids on their walk and its license plate began with the same three numbers/letters.

The car was also the same color and type of vehicle.

¶ 27           Audrey testified she and Laina were the only ones outside on May 16 when they

were making videos in the front yard of Laina’s home. Audrey observed a white car drive past

around three times and then told Laina that, if it came back again, they should go inside. The car

came back around, and the driver turned all the way back around in his seat and stared at Audrey

as he was driving past. Audrey could see the car turning around each time in what she described

as a “little circular area.” Audrey described the car as white with tinted windows. She saw only

a driver in the car, and the driver was wearing a black hoodie and had blond or dirty blond hair.

They went inside after the car went by for the fourth time. Audrey told Laina’s mother,

Stephanie, about the car.

¶ 28           Stephanie testified that, on May 16, 2020, Laina and Audrey were out in the front

yard doing flips, making videos, and having a water fight. The girls came in and made a

complaint about a car. At that time, Stephanie did nothing further regarding the complaint.

Stephanie worked on May 19, 2020, and got home around 3 p.m. At home, she was shown a

picture on Laina’s cellphone of a car. Later in the evening, Stephanie discussed the car with her

husband because it did not sit right with her. Stephanie sent Laina’s photograph of the car to her

friend Jen Summers, who was married to Officer Summers. On May 20, 2020, she sent Officer

Summers the photograph of the car she received from Laina, the screenshot from Laina’s phone

showing when the photograph was taken, and the Life360 maps for Laina’s May 19 walk.

¶ 29           Tony testified his daughter Emily dated defendant. After defendant’s arrest, Tony

contacted the police department and learned Officer Summers was in charge of the case. Tony




                                              - 11 -
talked with Officer Summers and told him Emily, who was only 17 years old at the time, was

available to talk with him. He also offered to provide information from a Life360 application.

Tony called Officer Summers several times after that. Officer Summers never took him up on

his offers. The state’s attorney’s office eventually contacted Emily in late 2020.

¶ 30           Emily testified she and defendant had been dating for three or four years. She and

defendant had a redbone coonhound, and her family had two golden retrievers. She was not

familiar with the area of Acadia Way and Evangeline Drive. Emily testified she had not taken a

walk in that area with defendant and had never used the walkway from Evangeline Road and the

subdivision to the north. She also testified she never received a call from Officer Summers.

¶ 31           Shaun, defendant’s mother, testified she did the laundry and defendant did not

have a red hoodie sweatshirt. She also testified she was working on May 16 as a hairdresser.

Shaun drove the Impala to work that day. She worked from 9 a.m. to 5 p.m. and could see the

Impala as she worked. The Impala was there the entire time she worked. Moreover, defendant’s

cellphone was at home with her when defendant went to the police station on May 20. No one

from the Quincy Police Department ever asked to see defendant’s cellphone. Shaun also

testified defendant “very rarely” walked their two dogs and noted their dogs were not capable of

walking a roundtrip of 2.6 miles.

¶ 32           During the jury instruction conference, defense counsel objected to the State’s

request for Illinois Pattern Jury Instructions, Criminal, No. 3.14 (approved Oct. 17, 2014)

(hereinafter IPI Criminal No. 3.14), which addresses other-conduct evidence. Defense counsel

asserted the State’s evidence did not tie defendant to the white car seen by Laina. The court

allowed the jury instruction over defense counsel’s objection. The jury received the following

instruction:




                                               - 12 -
               “Evidence has been received that the Defendant has been involved in conduct

               other than that charged in the indictment. This evidence has been received on the

               issue of the Defendant’s identification and may be considered by you only for that

               limited purpose. It is for you to determine whether the Defendant was involved in

               that conduct and, if so, what weight should be given to this evidence on the issue

               of Defendant’s identification.”

¶ 33           At the conclusion of the trial, the jury found defendant guilty of all three counts.

Defendant filed a posttrial motion, asserting, inter alia, the circuit court erred by allowing other-

conduct evidence, the identification of defendant by one of the victim’s was unduly suggestive,

and the verdict was against the manifest weight of the evidence. Defendant amended the

posttrial motion to also argue the court erred in its ruling requiring defendant to testify to lay the

foundation for defendant’s Life360 information. On May 5, 2021, the trial court held a joint

hearing on defendant’s posttrial motion and sentencing. The court denied defendant’s motion

and sentenced him to 30 months’ probation.

¶ 34           On May 12, 2021, defendant filed a timely notice of appeal in sufficient

compliance with Illinois Supreme Court Rule 606 (eff. Mar. 12, 2021). Accordingly, this court

has jurisdiction of defendant’s appeal under Illinois Supreme Court Rule 603 (eff. Feb. 6, 2013).

¶ 35                                       II. ANALYSIS

¶ 36                       A. Admissibility of Other-Conduct Evidence

¶ 37           Defendant contends the trial court erred by admitting other-conduct evidence.

Defendant acknowledges he did not preserve the issue for appellate review. He asks us to review

the matter under the plain-error doctrine (Ill. S. Ct. R. 615(a) (eff. Jan. 1, 1967)) and asserts his

trial counsel was ineffective for failing to object to the evidence at trial. The State contends




                                                 - 13 -
defendant cannot establish plain error or ineffective assistance of counsel for failing to raise the

issue.

¶ 38                                        1. Plain Error

¶ 39           The plain-error doctrine permits a reviewing court to consider unpreserved error

under the following two scenarios:

               “(1) a clear or obvious error occurred and the evidence is so closely balanced that

               the error alone threatened to tip the scales of justice against the defendant,

               regardless of the seriousness of the error, or (2) a clear or obvious error occurred

               and that error is so serious that it affected the fairness of the defendant’s trial and

               challenged the integrity of the judicial process, regardless of the closeness of the

               evidence.” People v. Sargent, 239 Ill. 2d 166, 189, 940 N.E.2d 1045, 1058

               (2010).

We begin a plain-error analysis by first determining whether any error occurred at all. Sargent,

239 Ill. 2d at 189, 940 N.E.2d at 1059. If error did occur, this court then considers whether

either of the two prongs of the plain-error doctrine has been satisfied. Sargent, 239 Ill. 2d at 189

90, 940 N.E.2d at 1059. “Under both prongs of the plain-error doctrine, the defendant has the

burden of persuasion.” People v. Hillier, 237 Ill. 2d 539, 545, 931 N.E.2d 1184, 1187 (2010). If

the defendant fails to meet his or her burden of persuasion, the reviewing court applies the

procedural default. Hillier, 237 Ill. 2d at 545, 931 N.E.2d at 1187. Accordingly, we address

whether the other-conduct evidence was admissible.

¶ 40           Regarding the admissibility of other-crimes evidence, our supreme court has

stated the following:

                         “Evidence of other crimes is admissible if it is relevant for any purpose




                                                 - 14 -
                other than to show the defendant’s propensity to commit crime. [Citation.]

                Other-crimes evidence is admissible to show modus operandi, intent, motive,

                identity, or absence of mistake with respect to the crime with which the defendant

                is charged. [Citation.] However, even where relevant, the evidence should not be

                admitted if its probative value is substantially outweighed by its prejudicial

                effect.” People v. Pikes, 2013 IL 115171, ¶ 11, 998 N.E.2d 1247.

As such, the trial court must weigh the relevance of the evidence to establish the purpose for

which it is offered against the prejudicial effect of such evidence against defendant. Pikes, 2013

IL 115171, ¶ 13. Similarly, Illinois “Rule of Evidence 404(b) (Ill. R. Evid. 404(b) (eff. Jan. 1,

2011)) provides that, with certain specified exceptions, evidence of other crimes, wrongs, or acts

is not admissible to prove the character of a person in order to show action in conformity

therewith.” Pikes, 2013 IL 115171, ¶ 14. The rule recognizes other-acts evidence may be

admissible for purposes, “such as proof of motive, opportunity, intent, preparation, plan,

knowledge, identity, or absence of mistake or accident.” Ill. R. Evid. 404(b) (eff. Jan. 1, 2011).

¶ 41            This court reviews a trial court’s ruling on a motion to admit other-conduct

evidence for an abuse of discretion. People v. Peterson, 2017 IL 120331, ¶ 125, 106 N.E.3d 944.

As such, the question is not whether this court would have made the same decision if it were

acting as the trial court, but rather, “whether the trial court’s decision is ‘arbitrary, fanciful, or

unreasonable to the degree that no reasonable person would agree with it.’ ” Peterson, 2017 IL

120331, ¶ 125 (quoting People v. McDonald, 2016 IL 118882, ¶ 32, 77 N.E.3d 26). “The abuse-

of-discretion standard of review is highly deferential.” Peterson, 2017 IL 120331, ¶ 125.

¶ 42            When the State seeks admission of other-crimes evidence, it must first show a

crime took place and the defendant committed it or participated in its commission. Pikes, 2013




                                                  - 15 -
IL 115171, ¶ 15. Proof the defendant committed the crime or participated in it need not be

beyond a reasonable doubt but must be more than a mere suspicion. People v. Thingvold, 145

Ill. 2d 441, 456, 584 N.E.2d 89, 95 (1991). This case involves other-conduct evidence, not

other-crimes evidence, but the aforementioned principles are the same. The State presented

evidence of a white car frequently driving past minor children, who were not the victims in this

case, on May 16 and 19, 2020. Defendant first contends the other-conduct evidence was

inadmissible because the State did not show he was the person driving the white car on May 16,

2020. However, Laina testified the car she saw on May 19, 2020, appeared to be the same car

she saw on May 16, 2020. The white car Laina saw on May 19, 2020, was found to belong to

defendant’s mother based on the license plate number recorded by Laina with the camera on her

cellphone. The State also presented additional evidence the white cars were the same. Laina

described the white car on May 16, 2020, as small with tinted windows and the driver as wearing

a hoodie. Sohn testified the white car on May 19, 2020, was small with “darker” windows and

the driver was wearing a hoodie with the hood up. Thus, the State did present evidence

sufficiently linking defendant to the white car seen on May 16, 2020, and we find the other-

conduct evidence was relevant to the identity of the person who committed sexual exploitation of

a child on May 19, 2020.

¶ 43           Defendant argues that, even if the other-conduct evidence was relevant, the

evidence is prejudicial because the State improperly created a “mini-trial.” Our supreme court

has advised against conducting mini-trials on other conduct. People v. Brown, 319 Ill. App. 3d

89, 96, 745 N.E.2d 173, 181 (2001) (citing People v. McKibbins, 96 Ill. 2d 176, 186-87, 449

N.E.2d 821, 826 (1983)). As such, trial courts are to “carefully limit evidence of other conduct

to evidence relevant to the issue on which the other conduct is admitted.” Brown, 319 Ill. App.




                                              - 16 -
3d at 96, 745 N.E.2d at 181. This court has recognized “[c]umulative evidence of other conduct

can overpersuade the jury to convict the defendant as a bad person, rather than because he was

guilty of the crime charged.” Brown, 319 Ill. App. 3d at 96, 745 N.E.2d at 181. Defendant

claims the State called three witnesses to testify about each incident when only one would have

sufficed. We disagree.

¶ 44           It was Audrey who was the older minor and made the decision for her and Laina

to go inside Laina’s home on May 16 due to the white car frequently driving by and looking at

them. Laina was the one who observed what she believed was the same white car three days

later on May 19 and took a photograph of the car. Stephanie, Laina’s mother, forwarded the

photograph taken by Laina to Officer Summers’s wife, which led to defendant becoming a

suspect. Sohn, Laina’s babysitter, was older and herself took notice of a white car frequently

driving by and observed the driver had the hood of a hoodie up. Thus, we disagree with

defendant’s assertion only one of the witnesses would have been adequate. While some of the

evidence was repetitive, most of it was not and showed how the police determined defendant was

a suspect. Moreover, the aforementioned witnesses were 4 of the State’s 16 witnesses, and the

photograph of the car with and without a timestamp and Laina’s Life360 maps were the only

exhibits pertaining to the other-conduct evidence.

¶ 45           The aforementioned facts are distinguishable from the cases cited by defendant.

In Brown, 319 Ill. App. 3d at 97, 745 N.E.2d at 181, this court found the State switched the focus

of the trial to the prior incident. There, the testimony of 4 of the State’s 12 witnesses focused

solely on the prior incident. Brown, 319 Ill. App. 3d at 97, 745 N.E.2d at 181. The testimony of

two other witnesses discussed both the prior incident and the incident at issue, resulting in half

the State’s witnesses testifying about the prior incident. Brown, 319 Ill. App. 3d at 97, 745




                                               - 17 -
N.E.2d at 181. Additionally, much of the testimony about the prior incident was repetitive.

Brown, 319 Ill. App. 3d at 97, 745 N.E.2d at 181. In People v. Nunley, 271 Ill. App. 3d 427,

432, 648 N.E.2d 1015, 1018-19 (1995), the reviewing court found the detailed and repetitive

manner in which the State’s evidence was presented greatly exceeded what was required to

accomplish the purpose of showing the voluntariness of the defendant’s confession and subjected

the defendant to a mini-trial over conduct far more grotesque than that for which he was on trial.

In People v. Bedoya, 325 Ill. App. 3d 926, 940, 758 N.E.2d 366, 379 (2001), the State presented

7 witnesses, introduced 22 photographs, and admitted bullets and bullet casings as exhibits, all

regarding previous shootings. Here, only some of the evidence was repetitive and, as explained,

each witness provided additional detail. Moreover, the behavior exhibited by defendant on May

16 and 19 was not more egregious or grotesque than the behavior for which defendant was

charged.

¶ 46           Accordingly, we find the State’s evidence did not constitute a mini-trial on

defendant’s other conduct.

¶ 47           Additionally, defendant notes the prejudicial effect of the other-conduct evidence

because, as argued by the State in closing arguments, the evidence shows “creeping behavior”

against children, which risked inflaming the jury’s passion. The trial court had the responsibility

of weighing the relevance of the other-conduct evidence against its prejudicial effect on

defendant. The other-conduct evidence on May 19 was very close in time to the charged

incident and led to defendant becoming a suspect in this case. The May 16 other-conduct

evidence explained Laina’s heightened awareness on May 19 and why she would have taken a

photograph. While defendant’s behavior on May 16 and 19 was odd, it was not criminal.

Accordingly, the trial court’s decision the relevancy of the other-conduct evidence was not




                                               - 18 -
substantially outweighed by its prejudicial effect is not arbitrary, fanciful, or unreasonable.

Since we have found no error, we do not address plain error.

¶ 48                            2. Ineffective Assistance of Counsel

¶ 49           In addition to arguing plain error, defendant argues defense counsel was

ineffective for failing to object to the other-conduct evidence and for failing to request IPI

Criminal No. 3.14 before the State introduced the other-conduct evidence.

¶ 50           This court analyzes ineffective assistance of counsel claims under the standard set

forth in Strickland v. Washington, 466 U.S. 668 (1984). People v. Evans, 186 Ill. 2d 83, 93, 708

N.E.2d 1158, 1163 (1999). To obtain relief under Strickland, a defendant must prove (1) his

counsel’s performance failed to meet an objective standard of competence and (2) counsel’s

deficient performance resulted in prejudice to the defendant. Evans, 186 Ill. 2d at 93, 708

N.E.2d at 1163-64. To satisfy the deficiency prong of Strickland, the defendant must

demonstrate counsel made errors so serious and counsel’s performance was so deficient that

counsel was not functioning as “counsel” guaranteed by the sixth amendment (U.S. Const.,

amend. VI). Evans, 186 Ill. 2d at 93, 708 N.E.2d at 1163. Further, the defendant must overcome

the strong presumption the challenged action or inaction could have been the product of sound

trial strategy. Evans, 186 Ill. 2d at 93, 708 N.E.2d at 1163. To satisfy the prejudice prong, the

defendant must prove a reasonable probability exists that, but for counsel’s unprofessional errors,

the proceeding’s result would have been different. Evans, 186 Ill. 2d at 93, 708 N.E.2d at

1163-64. As with any ineffective-assistance-of-counsel claim, we may begin our analysis by

addressing the prejudice prong. See Strickland, 466 U.S. at 697.

¶ 51                                      a. Admissibility

¶ 52           Defendant’s assertion of ineffective assistance of counsel related to counsel’s




                                                - 19 -
failure to object to the other-conduct evidence when it was introduced can be disposed of by

addressing the “prejudice” prong. We have concluded the trial court did not err by admitting

other-conduct evidence. Thus, if defendant’s trial counsel had objected to the other-conduct

evidence, “the result would have been no different than the effect of his failure to do so.” People

v. Caffey, 205 Ill. 2d 52, 106, 792 N.E.2d 1163, 1197 (2001). As such, the purported ineffective

assistance of his trial counsel did not prejudice defendant, and he cannot establish the prejudice

prong of the Strickland test. See Caffey, 205 Ill. 2d at 106, 792 N.E.2d at 1197 (2001).

¶ 53                                     b. Jury Instruction

¶ 54           As to defendant’s claim related to IPI Criminal No. 3.14, the State asserts defense

counsel’s failure to request the instruction before the State presented other-conduct evidence was

trial strategy, and defense counsel’s objection to the instruction during the jury instruction

conference was not prejudicial because the trial court gave the instruction over the objection.

We agree with the State.

¶ 55           First, the jury did receive IPI Criminal No. 3.14 at the end of trial. While defense

counsel did object to the instruction, defendant cannot establish prejudice from that objection

because the trial court overruled the objection. See Caffey, 205 Ill. 2d at 106, 792 N.E.2d at

1197 (recognizing the defendant does not suffer prejudice where, if trial counsel had acted as the

defendant suggested, “the result would have been no different than the effect of trial counsel’s

failure to do so”). As to the giving IPI Criminal No. 3.14 before the presentation of the evidence,

defendant points out the Committee Note for IPI Criminal No. 3.14 states the following:

                       “At the time the evidence which is the subject of this instruction is first

               presented to the jury, the Committee recommends that an oral instruction should

               be given to explain to the jury the limited purpose of this evidence, unless the




                                                - 20 -
                defendant objects to that instruction.” (Emphasis added.) IPI Criminal No. 3.14,

                Committee Note (approved Oct. 17, 2014).

Thus, the Committee Note for IPI Criminal No. 3.14 legitimizes a defense trial strategy of not

having the instruction read before the presentation of other-conduct evidence. The instruction

does not mention until the third paragraph of IPI Criminal No. 3.14 that the jury is to determine

whether the defendant was in fact involved in the conduct he has been alleged to have done.

Thus, the jury may not understand its role when receiving the instruction orally. Further, the

record is clear defense counsel’s strategy was defendant was not driving the white car seen by

Laina on May 16 and May 19 and, as such, the State’s alleged other-conduct evidence was not

committed by defendant. Defense counsel believed the State’s evidence did not in any way

connect defendant to the white car seen by Laina. Accordingly, we find defendant fails to

overcome the strong presumption of trial strategy and cannot establish the deficiency prong of

the Strickland test.

¶ 56                                      B. Life360 Map

¶ 57            Defendant next argues the trial court erred by not allowing him to introduce his

Life360 map from May 19, when it could be authenticated by several people other than him.

However, defendant never made an offer of proof. “If a criminal defendant claims on appeal that

he was not able to prove his case because the trial court improperly barred him from presenting

evidence but he failed to make an adequate offer of proof, he forfeits review of the issue on

appeal.” People v. Boston, 2016 IL App (1st) 133497, ¶ 64, 54 N.E.3d 217. In the alternative,

defendant asserts his counsel was ineffective for failing to ask the trial judge to reconsider a prior

judge’s ruling on the admissibility of the Life360 map and for not laying a foundation at trial for

defendant’s Life360 map.




                                                - 21 -
¶ 58           With this claim, defendant cannot establish the prejudice prong of the Strickland

test. As recognized in People v. French, 2017 IL App (1st) 141815, ¶ 85, 72 N.E.3d 1214, GPS

records connected to a defendant’s cellphone only show the location of the cellphone and not

necessarily a defendant’s location. French, 2017 IL App (1st) 141815, ¶ 85. Thus, the

defendant’s testimony would have been necessary to support the GPS records to tie the

defendant’s location to the location of the cellphone at the time of the crime. See French, 2017

IL App (1st) 141815, ¶ 85. Defendant contends the perpetrator of the crime showed the girls a

picture of a dog on a cellphone, and thus defendant did not leave his cellphone behind if he was

the perpetrator. However, defendant could have shown the girls the picture on a different

cellphone that is not his cellphone connected to Life360. Defendant does not suggest he was

with another person the entire period for which the GPS evidence purportedly covered, and thus

he is the only one who can state “the matter in question is what its proponent claims.” Ill. R.

Evid. 901(a) (eff. Sept. 17, 2019). We note Officer Summers could only verify defendant’s

location from 6 to 10:40 a.m. Accordingly, even if defense counsel sought reconsideration of the

motion in limine and presented an offer of proof, the results would have been the same.

¶ 59                              C. Sufficiency of the Evidence

¶ 60           Defendant further contends the State’s evidence was insufficient to prove beyond

a reasonable doubt he was the person who committed the offense of sexual exploitation of a child

on May 19, 2020. The State disagrees. A defendant may raise a challenge to the sufficiency of

the evidence for the first time on appeal. People v. Carter, 2021 IL 125954, ¶ 41, 190 N.E.3d

224. Our supreme court has set forth the following standard of review for insufficiency of the

evidence claims:

                       “It is well settled that, when reviewing a challenge to the sufficiency of the




                                               - 22 -
               evidence, a reviewing court must determine whether, after viewing the evidence

               in the light most favorable to the prosecution, any rational trier of fact could have

               found the essential elements of the crime beyond a reasonable doubt. [Citation.]

               All reasonable inferences from the evidence must be drawn in favor of the

               prosecution. [Citation.] This court will not reverse the trial court’s judgment

               unless the evidence is so unreasonable, improbable, or unsatisfactory as to create

               a reasonable doubt of the defendant’s guilt.” (Internal quotation marks omitted.)

               People v. Cline, 2022 IL 126383, ¶ 25.

¶ 61           Regarding eyewitness identification, our supreme court has recognized that, while

a single witness’s identification that is vague and doubtful is insufficient to sustain a conviction,

a single witness’s identification will be “sufficient to sustain a conviction if the witness viewed

the accused under circumstances permitting a positive identification.” People v. Lewis, 165 Ill.

2d 305, 356, 651 N.E.2d 72, 96 (1995). In assessing the reliability of identification testimony,

Illinois courts have relied upon the factors set forth by the United States Supreme Court in Neil v.

Biggers, 409 U.S. 188, 199 (1972). People v. Piatkowski, 225 Ill. 2d 551, 567, 870 N.E.2d 403,

412 (2007). Those factors include “(1) the opportunity of the witness to view the criminal at the

time of the crime, (2) the witness’ degree of attention, (3) the accuracy of the witness’ prior

description of the criminal, (4) the level of certainty demonstrated by the witness at the

confrontation, and (5) the length of time between the crime and the confrontation.” Piatkowski,

225 Ill. 2d at 567, 870 N.E.2d at 412. No single factor is dispositive, and the identification’s

reliability is based on the totality of the circumstances. Biggers, 409 U.S. at 199. Our supreme

court has also considered “whether the witness was acquainted with the suspect before the crime,

and whether there was any pressure on the witness to make a certain identification.” People v.




                                                - 23 -
Brooks, 187 Ill. 2d 91, 130, 718 N.E.2d 88, 110 (1999). We note the Biggers factors are

contained in Illinois Pattern Jury Instructions, Criminal, No. 3.15 (approved June 28, 2017), and

defendant did not request that jury instruction be given.

¶ 62              Defendant argues the first two factors detract from the strength of A.E.T’s

identification. A.E.T. testified the driver of the white car pulled up and rolled down his window.

A.E.T. observed the car was small and white, and no one else was in it. She also observed the

driver’s hair. The driver asked her to look at a picture of his dog on his cellphone, and A.E.T.

did look at the picture. The driver returned again and rolled down his window. This time A.E.T.

was standing a little bit behind E.M.E. who was taller than her. A.E.T. did not see the driver’s

penis. While A.E.T.’s encounters were somewhat brief, she also told her mother she had seen

the man in the neighborhood before walking two dogs with a girl around his age. A.E.T. stated

she also recognized the dog in the photograph as walking with defendant in the neighborhood,

and she described it as a beagle. In his interview, defendant spontaneously volunteered he had a

beagle that resided with his girlfriend. Thus, given A.E.T. had recognized defendant from his

walks in the neighborhood, we do not find the brief encounters detract from the strength of her

identification.

¶ 63              As to the third factor, we disagree with defendant A.E.T.’s description of the

driver renders her identification unreliable. A.E.T. testified the driver of the white car had blond

hair that was “bald in the middle and then like hair on the sides.” In the photograph of defendant

presented to the jury, defendant had unique hair. His hair was light blond, parted in the middle,

straight on top, and then became curly half-way down his head. As to length, defendant’s hair

was longer than chin length but not shoulder length. A jury could find A.E.T.’s description of

the driver was consistent with defendant’s appearance.




                                                 - 24 -
¶ 64            Regarding the fourth and fifth factors, A.E.T. identified defendant in a photograph

on a computer screen within a few days of the incident and was definitive in her identification of

him. Defendant notes the computer screen stated in big letters “QUINCY ARREST” and

defendant’s name under his photograph. However, A.E.T. did not know defendant’s name and

did not recall seeing words on the computer screen. A.E.T. did make the identification of

defendant in response to her mother’s question, which does detract from reliability. However,

beyond the identification coming after a question, no evidence was presented A.E.T. was

pressured to make an identification.

¶ 65            Based on the Biggers factors, we do not find A.E.T.’s identification was

unreliable. Regardless, we agree with the State additional identification evidence was presented.

¶ 66            All three victims provided a description of the individual who touched his penis in

front of them on May 19, 2020. E.M.E. testified the man was a teenager and his yellowish hair

went straight up and was curly. She described his clothing as jeans and a red sweatshirt with a

hood. E.M.E recalled seeing him walking with a girl and a dog on one occasion in her

neighborhood. R.P.E. described a man with blondish hair wearing a red hoodie sweatshirt.

E.M.E. and R.P.E.’s father testified they told him the driver was a white teenage boy with some

freckles and hair that was a little bit longer and curly at the ends but kind of thin at the top.

A.E.T.’s mother testified A.E.T. told her the guy had longer blondish hair, always wore a hat,

and would walk two dogs in the neighborhood with a girl.

¶ 67            The jury was able to view defendant’s appearance on the morning of the incident

in the surveillance video at County Market. It also observed defendant’s appearance the day

after the incident on the video recording of the police’s interview of defendant and the screenshot

of the computer screen that A.E.T. viewed and identified defendant as the driver of the white car.




                                                 - 25 -
The jury then had the task of considering the young girls’ description of the driver of the white

car and defendant’s appearance. As stated, defendant had unique hair. The girls’ description of

the driver could be found to describe defendant’s appearance.

¶ 68           Moreover, A.E.T. described the man as always wearing a hat, and defendant was

seen in both the County Market surveillance video and the interview video wearing a hat.

Defendant, who was 18 years old in May 2020, owned a dog with his girlfriend. Both his family

and his girlfriend’s family possessed other dogs. The only description of defendant that was

questionable was the color of his hoodie sweatshirt. Evidence was presented defendant was

wearing a black hoodie sweatshirt at work on the morning of the incident and not a red hoodie

sweatshirt. It is possible defendant changed sweatshirts or the girls were mistaken about the

color of the sweatshirt.

¶ 69           Additionally, the incident took place around 11 a.m., and Laina took a picture at

11:28 a.m. of the car defendant admitted he was driving that morning. The car was a white

Chevrolet Impala, which is a four-door sedan car. Laina was in the same general area of Quincy

as the three girls and had taken the photograph after the car had driven past her several times, as

she took a walk with her babysitter. The babysitter noted the driver of the car had a “hood up.”

Both E.M.E. and R.P.E. noted the driver of the white car was wearing a hoodie sweatshirt.

Given the close proximity in time and area of the two events, the similarities in the vehicle

descriptions, and the driver wearing the same type of top, we find sufficient similarities for

Laina’s testimony to be circumstantial evidence of defendant’s guilt.

¶ 70           Further, “[a] false exculpatory statement is probative of a defendant’s

consciousness of guilt.” (Internal quotation marks omitted.) People v. Milka, 211 Ill. 2d 150,

181, 810 N.E.2d 33, 51 (2004). Our supreme court has recognized a false alibi can be a factor in




                                               - 26 -
establishing a defendant’s guilt beyond a reasonable doubt. Milka, 211 Ill. 2d at 182, 810 N.E.2d

at 51. Here, defendant multiple times during the interview with the police stated he worked from

6 a.m. to 12 p.m. the morning of the incident. Specifically, he explained he was a merchandiser

and stocked shelves at Wal-Mart from 6 a.m. to 9 a.m., County Market from 9 a.m. to 10:45

a.m., and Hy-Vee on Broadway Street from 10:45 a.m. to 12 p.m. Defendant used his mother’s

car to get from store to store. He used Broadway and Main Streets in between stores and did not

go through any subdivisions. The State presented ample evidence showing defendant did not go

to work at Hy-Vee on the day of the incident and stopped working at 10:40 a.m. This false alibi

provided additional circumstantial evidence of defendant’s guilt.

¶ 71               We find the aforementioned identification and circumstantial evidence sufficient

for the jury to find beyond a reasonable doubt defendant was the driver who exposed his penis to

the three girls.

¶ 72                                      III. CONCLUSION

¶ 73               For the reasons stated, we affirm the Adams County circuit court’s judgment.

¶ 74               Affirmed.




                                                 - 27 -